The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of June 9, 2021. Claims 1-20 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021 and November 24, 2021 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Patent Publication Application 2014/0139706 A1) in view of Jo et al. (US Patent Publication Application 2011/0150356 A1).
	In regard of claim 1,  Jang et al. disclose a method for adjusting image luminance performed at an electronic device, the method comprising: determining a target pixel with original luminance in an original image (See at least Figure 7A of Jang et al. illustrating determination of a target pixel (S240) having luminance lower than threshold luminance as discussed in paragraph [ 0101]) , the luminance threshold being a threshold determined according to luminance of pixels in the original image (See Figure 7A of Jang et al. illustrating determination of luminance distribution intensity of pixels adjacent to the target pixel (S220) and paragraph [0099] of Jang et al.); obtaining a luminance distribution intensity of pixels adjacent to the target pixel in the original image (See Figure 7A of Jang et al. illustrating obtaining a luminance distribution intensity of pixels adjacent to target (S230) as discussed in paragraph [0100]); determining a difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels (See Figure 7A of Jang et al. illustrating determination of difference (S240)); and adjusting the target pixel to corresponding target luminance according to the difference and the original luminance of the target pixel (See Figure 7A of Jang et al. illustrating adjustment of the target pixel according to the difference (S250, S270) as discussed in paragraph [0101-0102]).
	However, the reference to Jang et al. does not particularly point to a target pixel with luminance lower than threshold. 
	In the same field of endeavor, Jo et al. discloses method wherein the original luminance is determined for target pixel by (153, 154) as illustrated in Figure 6 of Jo et al. and is determined to be lower than threshold luminance as discussed in paragraph [0136] of Jo et al.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use determination of luminance lower than threshold shown by Jo et al. with the method of Jang et al. in order to provide statistical amount of brightness for correction of darker sport on the image.
	In regard of claim 2, Jang et al. and Jo et al. further disclose the method according to claim 1, wherein the adjusting the target pixel to corresponding target luminance according to the difference and the original luminance of the target pixel comprises: determining a target luminance adjustment curve corresponding to the difference; and adjusting the original luminance of the target pixel to the corresponding target luminance according to the target luminance adjustment curve (See at least Figure 13 of Jo et al. reference numerals (S51, S52, S53) illustrating adjustment of target luminance according to adjustment curve as also discussed in paragraphs [0203-0206] of Jo et al.).
	In regard of claim 3, Jang et al. and Jo et al. further disclose the method according to claim 1, wherein the determining a difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels comprises: determining the difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels when the luminance distribution intensity is lower than the luminance threshold (See at least Figure 7B of Jang et al. illustrating determination of difference between the luminance threshold (S260’) and luminance distribution of intensity of adjacent pixels (S250’) as discussed in paragraphs [0108-0109]).
	In regard of claim 4, Jang et al. and Jo et al. further disclose the method according to claim 3, wherein the method further comprises: after obtaining the luminance distribution intensity of pixels adjacent to the target pixel in the original image, canceling luminance adjustment of the target pixel when the luminance distribution intensity is higher than the luminance threshold (See at least Figure 7A of Jang et al. illustrating canceling luminance adjustment (S260) when the luminance distribution intensity is higher (S250) as discussed in paragraph [0101]).
	In regard of claim 5, Jang et al. and Jo et al. further disclose the method according to claim 2, wherein the determining a target luminance adjustment curve corresponding to the difference comprises: determining an adjustment intensity corresponding to the target pixel according to the difference, a greater difference indicating a greater adjustment intensity; and determining the target luminance adjustment curve according to the adjustment intensity and the luminance threshold (See at least Figure 13 of Jo et al. illustrating method of target luminance adjustment according to adjustment curve (S51-S54) and according the difference as discussed in paragraph [0277] of Jo et al.) .
	In regard of claim 7, Jang et al. and Jo et al. further disclose the method according to claim 1, wherein the luminance threshold is a threshold determined according to a luminance average of the pixels in the original image (See at least paragraph [0023] of Jang et al.) 
	In regard of claim 8, Jang et al. and Jo et al. further disclose the method according to claim 7, wherein the method further comprises: before determining the target pixel with original luminance lower than a luminance threshold in an original image, determining the luminance average of the pixels in the original image by using a Mipmap function of a graphics processing unit (GPU) graphics pipeline (See at least paragraph [0075-0078] of Jang et al. discussing determination of target pixel with lower luminance threshold as shown also in Figure 7B, usage of Mipmap for averaging is common knowledge since Mipmaps is used for bilinear interpolation, when magnification if image details for smooth translation is required. Mipmap’s interpolation is actually just averaging shown by Jang et al.); and determining the luminance threshold according to the luminance average of the pixels in the original image, a greater luminance average indicating a greater luminance threshold (See Figure 7B  of Jang et al. reference numeral (S230) illustrating determination of luminance threshold according to the luminance average (S220’)).
	In regard of claim 9, Jang et al. and Jo et al. further disclose the method according to claim 8, wherein the determining the luminance average of the pixels in the original image by using a Mipmap function of a graphics processing unit (GPU) graphics pipeline comprises: generating a first image corresponding to the original image by using the Mipmap function, a resolution of the first image being 1×1; and determining luminance of the first image as the luminance average of the pixels in the original image (See at least Figures 4 and 7B of Jang et al. illustrating the original image (SA) being with resolution 1x1 by averaging the pixels defined by area (SA) as discussed in paragraphs [0094]).
	In regard of claim 10, Jang et al. and Jo et al. further disclose the method according to claim 1, wherein the obtaining a luminance distribution intensity of pixels adjacent to the target pixel in the original image comprises: generating a second image corresponding to the original image by using a Mipmap function of a GPU graphics pipeline, a resolution of the second image being less than a resolution of the original image; obtaining a first position of the target pixel on the original image; determining a second position corresponding to the first position on the second image; and determining luminance of a pixel located at the second position on the second image as the luminance distribution intensity of the adjacent pixels (See at least Figures 1, 8 of Jang et al. illustrating image signal processor (120c) generating second image corresponding to the original image as discussed in paragraphs [0113-0114]).
	In regard of claim 11, Jang et al. and Jo et al. further disclose an electronic device, comprising a memory and a processor, the memory storing a plurality of computer programs that, when executed by the processor, cause the electronic device to perform a plurality of operations including: determining a target pixel with original luminance lower than a luminance threshold in an original image, the luminance threshold being a threshold determined according to luminance of pixels in the original image; obtaining a luminance distribution intensity of pixels adjacent to the target pixel in the original image; determining a difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels; and adjusting the target pixel to corresponding target luminance according to the difference and the original luminance of the target pixel (See at least Figures 1, 8 of Jang et al. illustrating an electronic device (100) including processor (130) and memory (121, 160) for storing data as a program as discussed in paragraph [0168] in order to the method addressed in rejection of claim 1 provided above)  .
	In regard of claim 12, Jang et al. and Jo et al. further disclose the electronic device according to claim 11, wherein the adjusting the target pixel to corresponding target luminance according to the difference and the original luminance of the target pixel comprises: determining a target luminance adjustment curve corresponding to the difference; and adjusting the original luminance of the target pixel to the corresponding target luminance according to the target luminance adjustment curve (See rejection of claim 2 provided above).
	In regard of claim 13, Jang et al. and Jo et al. further disclose the electronic device according to claim 11, wherein the determining a difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels comprises: determining the difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels when the luminance distribution intensity is lower than the luminance threshold (See rejection of claim 3 provided above).
	In regard of claim 14, Jang et al. and Jo et al. further disclose the electronic device according to claim 13, wherein the plurality of operations further comprise: after obtaining the luminance distribution intensity of pixels adjacent to the target pixel in the original image, canceling luminance adjustment of the target pixel when the luminance distribution intensity is higher than the luminance threshold (See rejection of claim 4 provided above).
	In regard of claim 15, Jang et al. and Jo et al. further disclose the electronic device according to claim 12, wherein the determining a target luminance adjustment curve corresponding to the difference comprises: determining an adjustment intensity corresponding to the target pixel according to the difference, a greater difference indicating a greater adjustment intensity; and determining the target luminance adjustment curve according to the adjustment intensity and the luminance threshold (See rejection of claim 5 provided above).
	In regard of claim 16, Jang et al. and Jo et al. further disclose the electronic device according to claim 11, wherein the luminance threshold is a threshold determined according to a luminance average of the pixels in the original image (See rejection of claim 7 provided above).
	In regard of claim 17, Jang et al. and Jo et al. further disclose The electronic device according to claim 16, wherein the plurality of operations further comprise: before determining the target pixel with original luminance lower than a luminance threshold in an original image, determining the luminance average of the pixels in the original image by using a Mipmap function of a graphics processing unit (GPU) graphics pipeline; and determining the luminance threshold according to the luminance average of the pixels in the original image, a greater luminance average indicating a greater luminance threshold (See rejection of claim 8 provided above).
	In regard of claim 18, Jang et al. and Jo et al. further disclose the electronic device according to claim 11, wherein the obtaining a luminance distribution intensity of pixels adjacent to the target pixel in the original image comprises: generating a second image corresponding to the original image by using a Mipmap function of a GPU graphics pipeline, a resolution of the second image being less than a resolution of the original image; obtaining a first position of the target pixel on the original image; determining a second position corresponding to the first position on the second image; and determining luminance of a pixel located at the second position on the second image as the luminance distribution intensity of the adjacent pixels (See rejection of claim 10 provided above).
	In regard of claim 19, Jang et al. and Jo et al. further disclose a non-transitory computer-readable storage medium, storing a plurality of computer programs that, when executed by a processor of an electronic device, cause the electronic device to perform a plurality of operations including: determining a target pixel with original luminance lower than a luminance threshold in an original image, the luminance threshold being a threshold determined according to luminance of pixels in the original image; obtaining a luminance distribution intensity of pixels adjacent to the target pixel in the original image; determining a difference between the luminance threshold and the luminance distribution intensity of the adjacent pixels; and adjusting the target pixel to corresponding target luminance according to the difference and the original luminance of the target pixel (See rejection of claim 1  provided above).
	In regard of claim 20, Jang et al. and Jo et al. further disclose the non-transitory computer-readable storage medium according to claim 19, wherein the obtaining a luminance distribution intensity of pixels adjacent to the target pixel in the original image comprises: generating a second image corresponding to the original image by using a Mipmap function of a GPU graphics pipeline, a resolution of the second image being less than a resolution of the original image; obtaining a first position of the target pixel on the original image; determining a second position corresponding to the first position on the second image; and determining luminance of a pixel located at the second position on the second image as the luminance distribution intensity of the adjacent pixels (See rejection of claim 10 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US Patent Publication Application 2007/0248282 to Suzuki;
US Patent Publication Application 2007/065036 to Chen;
US Patent 8,760,723 to Ozawa et al.
US Patent 8,559,059 to Ozawa et al.
US Patent Publication Application 2015/0269895 to Kao et al.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692